J. S66034/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JAMIL HASSOUNAH                              :   IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                     v.                      :
                                             :
LUCIA MARIA RIBERIO De SILVA,                :       No. 1512 EDA 2018
                                             :
                          Appellant          :


                   Appeal from the Decree, April 10, 2018,
            in the Court of Common Pleas of Northampton County
                  Civil Division at No. C0048CV-2013-02082


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED FEBRUARY 19, 2019

      Lucia Maria Riberio De Silva (“Wife”) appeals from the April 10, 2018

divorce decree entered in the Court of Common Pleas of Northhampton

County. We affirm.

      The   record    reflects   that   on   September   29,   2016,   Wife   and

Jamil Hassounah (“Husband”) appeared before a special master (“master”)

for an equitable distribution hearing. The master set forth the following:

            The parties stipulated that the date of marriage was
            January 23, 1993. There was no agreement with
            regard to the date of separation. Husband contends
            that the date of separation was December, 2012.
            Wife contends that it was January or March of 2013.

            It is the parties’ first marriage. They have one minor
            child, a daughter, who at the time of hearing was
            11 years old.
J. S66034/18


          Husband is controlling and domineering.      Wife was
          simply not credible and [was] unrealistic.

          The parties entered into a series of Stipulations with
          regard to various assets as set forth below.

          Wife currently resides in the marital property. The
          marital home is of significant size. Currently, only
          Wife and the parties’ daughter reside at the marital
          home.

          Husband is an engineer and has had a series of jobs
          over the years. To find employment, Husband has
          moved to various places including Canada, Texas,
          New Jersey, Pennsylvania, and New Hampshire.

          The parties had joint accounts at Bank of America.
          However, when Husband moved to a new location,
          he would open up a separate bank account through
          Bank of America at that particularly [sic] location.
          Husband did so while the parties were married as
          well as after separation. While wife suggested that
          this was nefarious, the undersigned makes a specific
          finding that Husband’s method of banking was
          nothing beyond the controlling actions of a spouse.
          In other words, Husband set up this system so he
          would be able to control the flow of money into joint
          funds. However, although this system would provide
          Husband the opportunity to prevent funds from
          being deposited in a joint account, there was no
          credible evidence that Husband did anything wrong.

          Neither party was particularly responsive with regard
          to discovery. On the date of the hearing, Wife
          provided a series of documents to Husband. It did
          not appear that Wife provided these items in
          discovery.    However, the items that Wife was
          providing were bank records wherein they were
          Husband’s bank records for accounts that he was
          owner of either in joint name or, for the vast
          majority of them, in his own name, only.
          Accordingly, despite the fact that they were late and
          the production was not timely, over Husband’s
          objection, they were admitted into evidence.


                                  -2-
J. S66034/18



          Both parties are originally from Brazil. Husband
          acknowledged that he sent a significant sum of
          money to Brazil during the course of the marriage.
          Wife claims these transfers were done without Wife’s
          knowledge or consent. In addition, the amount of
          the transfers was at issue. Husband acknowledged
          that it was $139,000.00. Wife claimed it was more.

          Husband was involved in an extramarital affair. In
          fact, Husband, prior to separation, made a transfer
          from a marital Bank of America account to Carleen
          King, the woman with whom he was having the
          extramarital relationship.   This transfer was for
          $3000.

          From the time that the parties moved from Brazil,
          they moved due to Husband’s employment.
          Husband earned a significant income and continues
          to do so.

          The assets of the parties with their approximate
          values are as follows:

                             REAL ESTATE

          1.   Marital    Residence—4688    Derby     Lane,
               Bethlehem, PA—$310,000.00.     There is no
               mortgage. Wife desires to keep the marital
               home. Taking into account 3.5% costs of sale,
               the equity is $299,150.00.

          2.   Rental    property—124      Founders    Court,
               Bethlehem, PA—net equity: $75,841.00. The
               parties own a rental property which has a
               stipulated value of $152,000.00. In addition,
               this property is subject to a mortgage with a
               payoff of $76,159.34. The equity in the rental
               property as of the time of the hearing was
               approximately $75,841.00.        Taking into
               account 3.5% costs of sale, the equity is
               $73,187.00.




                                 -3-
J. S66034/18


                       NON-QUALIFIED ASSETS

          3.    Bank of America Interest Checking x8575—
                titled in Husband’s name—$11,121.00 as of
                date of separation.

          4.    Bank of America Money Market Savings
                x3804—joint names—$56.00 as of date of
                separation.

          5.    Bank of America Money Market Savings
                x8285—in Husband’s name—$3,002.00 as of
                date of separation.

          6.    Bank of America Savings x4878—in Husband’s
                name—$31,353.00 as of date of separation.

          7.    TD Bank Mutual Fund x0331—in Husband’s
                name—$3,863.00 as of date of separation.

          8.    TD Bank Mutual Fund x8309—in Husband’s
                name—$37,903.00 as of date of separation.

          9.    Fidelity Investments x8459—in joint names—
                $755.00 as of date of separation.

          10.   Bank of America x6759—in Wife’s name—
                $558.00

          11.   2002 Buick Rendezvous—in Husband’s name
                which Wife drives—$2,522.00.

          12.   2008 Honda Accord—in Husband’s name—
                $7,244.00

                           QUALIFIED ASSETS

          13.   Charles   Schwab-IRA  Rollover   x3842—in
                Husband’s name—$286,981.00

          14.   St[.] Jude Medical Inc. Retirement Savings
                Plan 401K—in Husband’s name—$3,469,00.




                                -4-
J. S66034/18


                                    LIABILITIES

            1.    Husband has credit card debt at Chase in the
                  amount of $3,058.00.

            2.    Husband has credit card debt at Bank of
                  America in the amount of $1,357.00.

            3.    Husband has a 2013 IRS debt in his name
                  alone in the amount of $12,000.00.

Master’s report, 12/23/16 at 1-6.

      The trial court set forth the following procedural history:

            Both parties filed timely exceptions to the Master’s
            Report. The parties presented oral argument on
            their exceptions on May 30, 2017. On August 15,
            2017, we issued an Order denying [Wife’s]
            exceptions and denying [Husband’s] first exception.
            We     granted    [Husband’s]   second     exception,
            correcting the address of the marital home to
            4988 Derby Lane, Bethlehem, Pennsylvania.         On
            September 6, 2017, [Wife] filed a Notice of Appeal to
            the Superior Court of Pennsylvania from our
            August 15, 2017 Order of Court. On October 10,
            2017, the Superior Court issued an Order quashing
            [Wife’s] appeal on grounds that this court’s
            August 15, 2017 Order was interlocutory and,
            therefore, not appealable.     However, the matter
            became appealable on April 10, 2018, following the
            entry of the Divorce Decree by Judge Baratta.
            Accordingly, on May 7, 2018 [Wife] filed a second
            Notice of Appeal to the Superior Court from the
            April 10, 2018 Divorce Decree.

Trial court opinion, 6/28/18 at 2-3 (record citations omitted).

      The record reflects that the trial court ordered Wife to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).




                                      -5-
J. S66034/18

Wife timely complied.       Thereafter, the trial court filed its Rule 1925(a)

opinion.

        Wife raises the following issues for our review:

              [1.]   Did the Master err in allocating the TD Bank
                     mutual fund accounts of [Husband] solely to
                     him as “non–qualified assets” rather than
                     taking them into account as “qualified assets”
                     since they are retirement accounts of
                     [Husband] which represented marital property?

              [2.]   Did the Master err in his recommendation that
                     the martial [sic] value of all of the Bank of
                     America accounts with the exception of the
                     Bank of America account ending in the
                     numbers 6759 be allocated to [Husband]?

              [3.]   Did the Master err in his calculation of the
                     martial [sic] estate which did not take into
                     account the full value of the transfers of
                     martial [sic] assets which [Husband] made to
                     family members in Brazil without [Wife’s]
                     knowledge or consent?

              [4.]   Did the Master err in giving [Husband] “credit”
                     against the duration of his alimony obligation
                     for the time period between December of 2012
                     and October of 2014?

              [5.]   Did the Master err in his determination of value
                     of the various Bank of America accounts
                     representing martial [sic] property available for
                     equitable distribution?

              [6.]   Did the Master err in denying [Wife’s] claim for
                     attorney’s fees?

Wife’s brief at 6.[1]




1   We have reordered Wife’s issues for ease of disposition.


                                        -6-
J. S66034/18


              A trial court has broad discretion when fashioning an
              award of equitable distribution. Our standard of
              review when assessing the propriety of an order
              effectuating the equitable distribution of marital
              property is whether the trial court abused its
              discretion by a misapplication of the law or failure to
              follow proper legal procedure. We do not lightly find
              an abuse of discretion, which requires a showing of
              clear and convincing evidence. This Court will not
              find an abuse of discretion unless the law has been
              overridden or misapplied or the judgment exercised
              was manifestly unreasonable, or the result of
              partiality, prejudice, bias, or ill will, as shown by the
              evidence in the certified record. In determining the
              propriety of an equitable distribution award, courts
              must consider the distribution scheme as a whole.
              We measure the circumstances of the case against
              the objective of effectuating economic justice
              between the parties and achieving a just
              determination of their property rights.

Balicki v. Balicki, 4 A.3d 654, 662-663 (Pa.Super. 2010) (internal citations,

quotations and brackets omitted)

      Wife first complains that because the master expressed the clear

intent in his report to distribute 55 percent of the parties’ qualified assets to

Wife and because the master mischaracterized the TD Bank mutual fund

account as a nonqualified asset, the trial court erred in denying her

exception as to the distribution of qualified assets, and she is, therefore,

entitled to 55 percent of the TD Bank mutual fund account.                Contrary to

Wife’s assertion, the master clearly set forth his intent in the master’s report

as follows:

              There are a series of qualified assets which are
              marital in nature.   These shall be subject to a
              Qualified Domestic Relations Order [(QDRO)]. It is


                                        -7-
J. S66034/18


           noted that Husband has post-separation retirement
           accounts. Utilizing the appropriate factors of the
           Divorce Code, the undersigned makes a specific
           finding that Wife is entitled to a disproportionate
           share of the marital qualified assets, namely, the
           Charles Schwab IRA Rollover as well as the St. Jude
           Medical Inc. Retirement Savings Plan.     The two
           marital   qualified  assets   have   a   value   of
           approximately $290,450.00 of which over 90% is in
           the Charles Schwab IRA Rollover.

           Wife is entitled to a [QDRO] of slightly greater than
           55% of the qualified asset, specifically, the fixed
           figure of $160,000.00 (55% is $159,747.50). The
           [QDRO] shall be through the Charles Schwab IRA
           Rollover. The parties are directed to utilize the
           services of John Hand, Esquire. The parties shall
           split the costs of the [QDRO] equally.

           In light of the parties’ past litigation history,
           the undersigned desires to ensure that there is
           no ambiguity with regard to this distribution.
           Wife shall be entitled to the [QDRO] of
           $160,000.00 from the Charles Schwab IRA
           rollover.   Husband shall be entitled to the
           remainder of all of the remaining qualified
           assets in his name including but not limited to
           the remainder of the Charles Schwab IRA
           rollover, the St. Jude Medical Inc. Retirement
           Savings Plan as well as any and all other
           qualified      assets       including        any
           post-separation/non-marital qualified assets.

           It is noted that the figure of the [QDRO] to
           Wife is the fixed amount of $160,000.00 and
           not subject to adjustments, credits, etc. This
           framework is set forth, on purpose, to prevent
           the parties from further litigation.

Master’s report, 12/23/16 at 13-14 (emphasis added).

     Because this claim entirely lacks record support, it is meritless.




                                    -8-
J. S66034/18

        We will simultaneously dispose of Wife’s second and third issues, as

they both challenge the equitable distribution scheme. Wife complains that

the trial court erred in denying her exception to the allocation of liquid

assets.    Wife also challenges the value of a Bank of America account.

Specifically, Wife complains that it was inequitable that she received one

Bank of America account totaling $558 while Husband received the balance

of the Bank of America accounts, totaling $87,298, when the parties have

disparate incomes. (Wife’s brief at 30.) Wife further disputes the aggregate

value of the Bank of America accounts by claiming that the master ignored

evidence that Husband transferred money to family members in Brazil that

went “above and beyond the $139,000” that the master concluded that

Husband had transferred. (Id. at 36.) Wife acknowledges that she received

the marital residence, valued at approximately $300,000, but claims that

that award “did not in any way limit the ability of the [m]aster to equalize

the distribution of liquid assets.” (Id. at 31.)

        With respect to the equitable distribution scheme, the trial court found

that:

              [t]he Master distributed the parties’ real estate and
              non-qualified assets to account for [Wife’s]
              preference to keep the parties’ former marital home.
              [Wife] testified before the Master that she wanted to
              retain possession of the marital home because she
              was familiar with the area and had a support system
              nearby.

              The parties’ former marital residence was valued at
              $299,150.00.     The parties also owned a rental


                                      -9-
J. S66034/18


            property with $73,187.00 in equity. Separately, the
            parties had five Bank of America accounts totaling
            $46,090.00, two TD Bank Mutual Fund accounts
            containing $41,766.00, and a Fidelity Investments
            account containing $755.00. The parties also had
            two vehicles, a 2002 Buick Rendezvous, worth
            $2,522.00, and a 2008 Honda Accord, worth
            $7,244.00.

            The Master’s Report provided that [Wife] would
            receive the parties’ former marital residence, as she
            requested.     She also received the 2002 Buick
            Rendezvous and the funds in one Bank of America
            account, containing $558.     Overall, the Master’s
            Report distributes $302,230.00 in assets to [Wife].
            [Husband] receives the remaining assets, totaling,
            $167,729.00. Additionally, the Master attributed the
            parties’ credit card debt and any IRS debt to
            [Husband].     [Husband] was also responsible for
            transfers he made to his relatives in Brazil, totaling
            $139,000.00. Under this allocation, [Wife] received
            more than 50% of the marital assets.

            [Wife] contends that the distribution is inequitable
            due to the disparity of the parties’ respective
            incomes.     We disagree.        The Master’s Report
            considered all statutory factors, including the parties’
            incomes. See 23 Pa.C.S.A. § 3502(a)[.] We concur
            with the Master’s recommended distribution, which
            provides [Wife] with the parties’ largest asset, the
            former marital residence. Therefore, we suggest this
            claim of error is without merit.

Trial court opinion, 6/28/18 at 10-11 (record citations omitted).

      With respect to the equitable distribution scheme, we have reviewed

the record and find no abuse of discretion. Regarding Wife’s contention that

the evidence demonstrated that Husband transferred more than $139,000 to

family members in Brazil during time of their marriage, the master found

that Wife’s testimony on this issue was not credible.         (Master’s report,


                                     - 10 -
J. S66034/18

12/23/18 at 12.)     The trial court deferred to the master.            (Trial court

opinion, 6/28/18 at 13.) We have repeatedly reiterated that:

            it is within the province of the trial court to weigh the
            evidence and decide credibility and this Court will not
            reverse those determinations so long as they are
            supported by the evidence. We are also aware that
            a master’s report and recommendation, although
            only advisory, is to be given the fullest consideration,
            particularly on the question of credibility of
            witnesses, because the master has the opportunity
            to observe and assess the behavior and demeanor of
            the parties.

Childress v. Bogosian, 12 A.3d 448, 455-456 (Pa. Super. 2011) (citations,

quotations, and brackets omitted).

      We decline Wife’s invitation to revisit this credibility determination on

appeal.

      Wife combines her next two issues and complains that it was error to

credit Husband for payments that he made to pay household expenses

through a Bank of America account for the 22-month period during which

the parties were separated but which preceded Wife’s filing her claim for

alimony pendente lite and alimony which depleted the marital value of that

Bank of America account and resulted in Husband’s receiving a “double dip”

credit.2 (Wife’s brief at 21-25.)




2 In her Issue 4 argument, Wife merely states that “[t]he argument covering
this issue is set forth above in regard to Wife’s Exception to the
determination of the duration of Husband’s alimony obligation.” (Wife’s brief
at 29.)


                                     - 11 -
J. S66034/18

        We review alimony awards for an abuse of discretion. Middleton v.

Middleton, 812 A.2d 1241, 1247 (Pa.Super. 2002). The alimony statute in

the Divorce Code provides: “Where a divorce decree has been entered, the

court may allow alimony, as it deems reasonable, to either party only if it

finds that alimony is necessary.”       23 Pa.C.S.A. § 3701(a).    The alimony

statute lists 17 factors that the court must consider in “determining whether

alimony is necessary and in determining the nature, amount, duration and

manner of payment of alimony.” 23 Pa.C.S.A. § 3701(b).3 The purpose of




3   The statute provides:

              (b)   Factors relevant.--In determining whether
                    alimony is necessary and in determining the
                    nature, amount, duration and manner of
                    payment of alimony, the court shall consider all
                    relevant factors, including:

                    (1)     The relative earnings and earning
                            capacities of the parties.

                    (2)     The ages and the physical, mental
                            and emotional conditions of the
                            parties.

                    (3)     The sources of income of both
                            parties, including, but not limited
                            to, medical, retirement, insurance
                            or other benefits.

                    (4)     The expectancies and inheritances
                            of the parties.

                    (5)     The duration of the marriage.



                                       - 12 -
J. S66034/18




               (6)   The contribution by one party to
                     the education, training or increased
                     earning power of the other party.

               (7)   The extent to which the earning
                     power,    expenses    or   financial
                     obligations of a party will be
                     affected by reason of serving as
                     the custodian of a minor child.

               (8)   The standard of living of        the
                     parties established during       the
                     marriage.

               (9)   The relative education of the
                     parties and the time necessary to
                     acquire sufficient education or
                     training to enable the party
                     seeking alimony to find appropriate
                     employment.

               (10) The relative assets and liabilities of
                    the parties.

               (11) The property brought         to   the
                    marriage by either party.

               (12) The contribution of a spouse as
                    homemaker.

               (13) The relative needs of the parties.

               (14) The marital misconduct of either of
                    the parties during the marriage.
                    The marital misconduct of either of
                    the parties from the date of final
                    separation shall not be considered
                    by the court in its determinations
                    relative to alimony, except that the
                    court shall consider the abuse of
                    one party by the other party. As
                    used in this paragraph, “abuse”


                                 - 13 -
J. S66034/18

alimony is not to reward one party and to punish the other, but rather to

meet the reasonable needs of the person who is unable to support herself

through appropriate employment. Grandovic v. Grandovic, 564 A.2d 960,

965 (Pa.Super. 1989). Alimony following divorce is a secondary remedy and

is available only where economic justice and the reasonable needs of the

parties cannot be achieved by way of an equitable distribution award and

development of an appropriate employable skill. Id.

     Here, the master explained the alimony award as follows:

           There was a dispute with regard to the date of
           separation. Wife filed an alimony and child support
           obligation through Domestic Relation[s] which began
           on October, 2014.      However, in 2013, Husband
           contributed approximately $62,000.00 to an account
           that was utilized by Wife and paid Wife’s expenses.



                       shall have the meaning given to it
                       under section 6102 (relating to
                       definitions).

                 (15) The Federal, State and local tax
                      ramifications of the alimony award.

                 (16) Whether the party seeking alimony
                      lacks sufficient property, including,
                      but not limited to, property
                      distributed under Chapter 35
                      (relating to property rights), to
                      provide for the party's reasonable
                      needs.

                 (17) Whether the party seeking alimony
                      is incapable of self-support through
                      appropriate employment.

23 Pa.C.S.A. § 3701(b).


                                   - 14 -
J. S66034/18


          In 2014, until the payments were done via Court
          Order, this figure was $49,000.00. Accordingly, the
          date of separation is December, 2012 when Husband
          moved out of the marital home and moved to
          New Hampshire.

          From December 2012, the parties were separated.
          Husband paid marital expenses such as the property
          taxes, living expenses, etc. Husband’s pattern was
          to deposit his paycheck into an account controlled by
          him (alone) and then transfer funds into the joint
          account for the benefit of the parties.

          From the time period that he moved to
          New Hampshire, Wife controlled the joint account.
          Wife testified to the contrary. Wife’s testimony was
          not credible.      It was not supported by any
          documentation, to the contrary, it was directly
          contradicted by all of the documentary evidence
          provided. Wife received the benefit of the funds
          transferred into the joint account in 2013 and 2014.
          The currently [sic] alimony and child support
          obligation began on [sic] October, 2014.

          In a transparent attempt of Wife to claim that
          Husband had utilized this account, therefore,
          minimizing his credit and/or pushing back the start
          of his alimony payments, Wife claims that they were
          not separated. Wife’s claims were without merit.

          Accordingly, the date of separation is December of
          2012.   Husband shall receive credit for alimony
          payments starting as of the date of separation.

          Calculated in Husband’s current support obligation is
          his salary which had an approximate base of
          $155,000.00 as well as a year-end bonus that he
          receives in December which has traditionally been
          approximately $20,000.00 per year.

          Notably, Wife desires post-divorce alimony.     The
          current    amount    of   spousal   support/alimony
          pendent lite is $2,193.00 per month. As the date of
          marriage was January 23, 1993 and the date of


                                 - 15 -
J. S66034/18


          separation is determined by the undersigned to be
          December, 2012, the parties were married just
          under 20 years.

          Accordingly, Husband shall receive credit from
          January 1, 2013 moving forward. Accordingly, as of
          December,    2016,    Husband     will have   paid
          approximately four years of alimony.

          ....

          The decision to award post-divorce alimony, in light
          of the Alimony Pendente Lite paid to date, by
          reference, incorporates all of the factors set forth in
          the statute. As many of the factors have been
          addressed above, they will not be addressed in detail
          again. However, there are numerous factors which
          the undersigned has taken into consideration in
          establishing a post-divorce alimony award. They
          include, in particular, the following: 1, 3, 7, 10, 12,
          14, 16, and 17. Although Wife is receiving greater
          than 50% of the marital estate, under the
          circumstances, (and utilizing the factors above) Wife
          shall receive post-divorce alimony, it is noted that
          Wife is receiving a disproportionate percentage of
          the marital estate.       Accordingly, Wife shall be
          entitled to alimony until June 31, 2019 in an amount
          in accordance with the Northampton County
          Domestic Relation guidelines.         Wife will have
          received a total of six and one half years of alimony
          for a marriage approximately 20 years. This is in
          addition to receiving a disproportionate amount of
          the non-qualified assets as well as receiving a
          disproportionate amount of the marital qualified
          assets.

          From a practical perspective, Wife is receiving a
          sizable retirement account, the house she desires
          without a mortgage, the vehicle she drives, and an
          income stream for a total of 6.5 years which is an
          additional 2.5 years.

          For Husband, although he has less [than] 50% of
          marital component of the retirement accounts, he


                                  - 16 -
J. S66034/18


           has post-separation accounts. He must refinance
           the Founders Court property within 90 days. If he
           cannot, it must be listed for sale. In addition, he has
           less than 50% of the non-qualified accounts, but
           these are more liquid, but he is also is [sic]
           responsible for the debt incurred. He is responsible
           for the transfers to Brazil and to his paramour.

Master’s report, 12/23/16 at 17-19.

     After reviewing the record, the trial court agreed with:

           the Master’s determination that [Wife] received the
           benefit of the funds [Husband] deposited into the
           parties’ joint checking account between December
           2012 and October 2014. Over this period, [Wife]
           received the benefit of approximately $111,000.00,
           or more than $5,000 per month. The current amount
           of spousal support/alimony pendente lite, set by
           Domestic Relations, is $2,193.00 per month.
           Therefore, we believe it was appropriate for the
           Master to give [Husband] credit toward his alimony
           obligation dating back to the parties’ separation in
           December 2012.

           [Husband] has not received a “‘double dip’ credit” in
           the equitable division of marital assets, as [Wife]
           suggests in her brief.       The income [Husband]
           received after the parties’ separation in December
           2012 was his separate property. See 23 Pa.C.S.A.
           § 3501(a)(4) (“marital property does not include . . .
           [p]roperty acquired after final separation until the
           date of divorce”). [Husband’s] contribution to the
           parties’ joint checking account, characterized by the
           Master as alimony and used primarily for the benefit
           of [Wife], did not have the effect of reducing the
           total value of the marital estate. If anything, [Wife]
           argues that she should obtain a ‘double dip credit,’ in
           that she would like to enjoy the benefit of the
           $111,000.00 [Husband] contributed to the parties’
           joint checking account and she would like to extend
           [Husband’s] alimony obligation for an additional
           twenty-two months. We do not believe this remedy
           is appropriate as the evidence supports the fact that


                                   - 17 -
J. S66034/18


            [Husband] made the necessary deposits into the
            parties’ joint checking account, and that [Wife]
            received the full benefit of those funds.

Trial court opinion, 6/28/18 at 6-7 (record citations omitted).

      We have carefully reviewed the record and find no abuse of discretion.

      Wife finally complains that the trial court erred in denying her request

for counsel fees.

            Inasmuch as appellant challenges the award of
            counsel fees, our standard of review is, once again,
            an abuse of discretion. Furthermore:

                    The purpose of an award of counsel fees
                    is to promote fair administration of
                    justice by enabling the dependent spouse
                    to maintain or defend the divorce action
                    without being placed at a financial
                    disadvantage; the parties must be on par
                    with one another.

                    Counsel fees are awarded based on the
                    facts of each case after a review of all
                    the relevant factors.     These factors
                    include the payor’s ability to pay, the
                    requesting party’s financial resources,
                    the value of the services rendered, and
                    the property received in equitable
                    distribution.

            Counsel fees are only to be awarded upon a showing
            of need.      In essence, each party’s financial
            considerations dictate whether such an award is
            appropriate.

Gates v. Gates, 933 A.2d 102, 109 (Pa.Super. 2007) (internal citations and

quotations omitted).




                                     - 18 -
J. S66034/18

      Here, the master determined that nothing in the record supported an

award of counsel fees. (Master’s report, 12/23/16 at 21.) In denying Wife’s

request for counsel fees, the master concluded that Wife accumulated her

attorney’s fees for “no defensible reason,” that she “took a series of

meritless positions,” that she failed to comply with discovery rules, and that

she failed to demonstrate need.     (Id. at 21.)    We discern no abuse of

discretion.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 2/19/19




                                    - 19 -